                              Case 1:17-cr-00213-CRC Document 190 Filed 06/05/19 Page 1 of 2
                                             UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                         Plaintiff

               v.                                                                      Criminal Case No. 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH AL-IMAM

                         Defendant

                                        ADMITTED EXHIBITS FOR THE DEFENDANT
 Exhibit No.                         Exhibit Description             Date Marked for     Date Received           Witness
                                                                      Identification     Into Evidence
       13           Benghazi Coordinates                                 6/3/2019           6/3/2019          Trevor Hewick
       22           Photo Identification                                5/14/2019          5/14/2019          Bilal Al-Ubydi
       30           Video Clip                                           5/9/2019           5/9/2019        SA Alec Henderson
       36           Photo Identification                                5/14/2019          5/14/2019          Bilal Al-Ubydi
       37           Photo Identification                                5/14/2019          5/14/2019          Bilal Al-Ubydi
       40           Benghazi Map Marked-Up and Signed by Bilal Al-
                                                                        5/14/2019          5/14/2019          Bilal Al-Ubydi
                    Ubaydi
      47            Metadata Exam Report of Govt. Ex. 1100              5/16/2019          5/16/2019          Jamie Jackson
      52            Screenshot of Rewards for Justice FAQs Website      5/22/2019          5/22/2019           Jeffrey Buck
     1001           Map of Benghazi (Physical Map)                      5/22/2019          5/22/2019           David Ubben
      61            Highlighted Version of Govt. Ex. 1100               5/29/2019          5/29/2019         Jessica Krueger
    66 (1-6)        Annex MGRS and GPS Exhibits                         5/30/2019          5/30/2019         Catherine Wright
    67 (1-5)        Store Photos (Al-Imam’s Workplace)                  5/30/2019          5/30/2019           “Ahmed Ali”
      74            Stipulations – Bilal Al-Ubaydi                       6/3/2019           6/3/2019          ____________
      75
                    Stipulations – Ali Al Majrisi                       6/3/2019           6/3/2019           ____________




Page 1 of 2
                          Case 1:17-cr-00213-CRC Document 190 Filed 06/05/19 Page 2 of 2
                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA

 Exhibit No.                  Exhibit Description          Date Marked for   Date Received     Witness
                                                            Identification   Into Evidence
       76

               Stipulation – Al Majrisi                        6/3/2019        6/3/2019      ____________


       77
               Stipulations - Majrisi                          6/3/2019        6/3/2019      ____________

       78
               Stipulation – Bargathi Incident                 6/3/2019        6/3/2019      ____________

       79      Stipulation – Gaddafi                           6/3/2019        6/3/2019      ____________
       80      Stipulations – Mission Attack                   6/3/2019        6/3/2019      ____________
       81      Stipulations – Ansar Al Sharia                  6/3/2019        6/3/2019      ____________
       82      Stipulation – Statement                         6/3/2019        6/3/2019      ____________
       83      Stipulation – Mustafa Al-Imam                   6/3/2019        6/3/2019      ____________




Page 2 of 2
